Citation Nr: 0833110	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wound of the left elbow.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound of the left hand/wrist with 
retained foreign body.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to July 
1990 and on active duty for training from February 25, 1993, 
to February 28, 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to a rating in excess of 20 percent 
for residuals of shell fragment wound of the left elbow is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected right knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 45 degrees; there is no lateral instability or recurrent 
subluxation of the right knee joint and the veteran does not 
experience frequent episodes of locking, pain and effusion 
into the right knee joint.

2. The shell fragment wound residuals of the left hand/wrist 
with retained foreign body are manifested by moderate 
disability of Muscle Group VII; there is no evidence of a 
painful or unstable scar, nor is there any evidence of 
limitation of motion due to a scar.






CONCLUSIONS OF LAW

1. The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5261 (2007).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the left hand/wrist with 
retained foreign body have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 
5307 (2007), §§ 4.7, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate a claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a March 18, 2006, letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his increased rating claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The March 18, 2006, letter, as well as another letter sent on 
March 20, 2006, advised the veteran of the types of evidence 
to submit, such as statements from his doctor, statements 
from other individuals describing their observations, or his 
own statement describing the symptoms, frequency, severity 
and additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, the March 20, 2006, letter advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence needed to establish an effective date.  Id.  
The veteran was provided with the rating criteria to 
establish disability ratings for his disabilities in the June 
2006 statement of the case.  The claims were last 
readjudicated in January 2007.  Id.

As the RO's notification letters were written before the 
recent decision in Vasquez-Flores, they did not fully comply 
with the VCAA's notification requirements as explained in 
that decision.  However, the veteran's April 2006 notice of 
disagreement include his arguments that he is entitled to a 
higher ratings for his right knee, left elbow and left 
hand/wrist disabilities because the symptoms of each 
disability, which he set forth in detail, are more severe 
than indicated by the current ratings.  He further noted that 
symptoms of the right knee disability warranted a 50 percent 
rating.  Consequently, any error in this regard was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a 
correspondence received by the AMC in February 2007, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claims.  
Subsequently, he submitted additional evidence along with a 
waiver of first consideration of such evidence by the RO.  It 
is noted that the March 2006 VA examination report indicated 
that the veteran reviewed the VA Hospital computerized 
records in conjunction with that examination.  As all 
treatment at the time had been rendered by the VA, the 
contemporaneous records pertaining the disabilities were 
reviewed by the examiner and that examination is adequate.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The veteran's right knee disability is currently rated as 10 
percent disabling.  

The medical evidence consistently shows that the veteran has 
nearly full flexion of the right knee; in fact, at the March 
2006 VA exam he was able to flex his knee to 125 degrees.  A 
September 2006 private examination report showed flexion to 
110 degrees.  At the December 2006 VA exam, flexion was to 
115 degrees with pain beginning at 90 degrees.  There is no 
evidence of increased functional impairment due to 
incoordination, weakness, or lack of endurance.  Although he 
has some pain, and the March 2006 examiner specifically noted 
that the veteran was additionally limited by pain (which 
began at 125 degrees of flexion) it is clear that flexion of 
the knee is not limited to less than 45 degrees.  Therefore, 
the disability does not meet the criteria for a higher rating 
under Diagnostic Code 5260.  

A review of the medical evidence of records also shows that 
the veteran has displayed full extension of the right knee on 
all range of motion tests.  On no occasion has the veteran 
been found to have limitation of extension to more than 5 
degrees.  The VA examiners have generally noted no atrophy, 
no effusion, and no evidence of fatigability such as would 
indicate additional functional impairment of the right knee.  
The March 2006 VA examiner stated that the veteran did not 
exhibit any evidence of any fatigability of the joint 
following active motion of the right knee.  Therefore, it is 
clear that the right knee disability does not meet the 
criteria for a higher rating under Diagnostic Code 5261.  As 
there is no evidence of compensable limitation of extension, 
a separate ratings are not warranted.  See VAOPGCPREC 9-2004.

The veteran also cannot receive a higher rating under 
Diagnostic Code 5257.  In this regard, the medical evidence 
consistently indicates that the veteran's right knee is 
stable.  None of the medical evidence reveals any subluxation 
or lateral instability.  In fact, the most recent VA medical 
evidence dated in December 2007 specifically states that 
there is no instability.  Therefore, the Board concludes that 
the disability does not warrant a compensable rating under 
Diagnostic Code 5257.

The Board has considered whether there is any other schedular 
basis for assigning more than a 10 percent rating for the 
disability but has found none.  In particular, the Board 
notes that the medical evidence does not show frequent 
episodes of locking, pain or effusion into the joint, as 
required for a higher rating under Diagnostic Code 5258.

In reaching the above conclusions, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

II. Residuals of Shell Fragment Wound of the Left Hand/Wrist 
with Retained Foreign Body

In a May 1994 rating decision, the RO granted service 
connection for left hand condition, which was noted to 
consist of a small metallic fragment embedded in the soft 
tissue of the dorsal aspect, but with no resultant defects or 
limitations.  A noncompensable rating was assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7804, for scars.  

Thereafter, the veteran filed the instant claim for an 
increased rating for this disability.  In an April 2006 
rating decision, the RO denied the claim and the veteran 
filed a timely appeal.  Then, in a June 2006 rating decision, 
the RO increased the rating for this disability to 10 
percent, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5307, 
Muscle Injuries.

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2007).

As noted above, the veteran's service-connected residuals of 
a shell fragment wound of the left hand/wrist with retained 
foreign body is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Codes 7804-5307.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  Under Diagnostic Code 5307, a 10 percent rating is 
warranted for moderate disability of Muscle Group VII in the 
minor hand.  Muscle Group VII is noted to control flexion of 
the wrist and fingers.  A rating of 20 percent is warranted 
where the disability is moderately severe, and a rating of 30 
percent is allowed where the disability is severe.  

The March 2006 VA examination report noted a 2 cm. by 2 cm. 
protuberant hard movable superficial foreign body on the left 
wrist.  Regarding any functional defects, he displayed full 
range of motion of the left wrist, with 70 degrees of 
dorsiflexion and 80 degrees of palmar flexion.  Additionally, 
his hand and fingers showed adequate dexterity, strength to 
push, pull, twist, probe, write, touch, and use of his hand 
for expression.  Neither range of motion nor joint function 
was additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use or during flare-ups.  

Although the veteran undoubtedly incurred muscle injury as a 
result of the shell fragment wound, neither the circumstances 
of the original injury and treatment, nor the current 
residuals are indicative of more than moderate injury.  The 
service treatment records reflect that the veteran suffered a 
metallic foreign body laceration of the left hand with 
retained foreign body.  In fact, the current examinations 
show no significant functional impairment of the involved 
muscle group.  Therefore, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5307.  

The Board has also considered whether the veteran could 
receive a higher rating for this disability under any other 
diagnostic code but has found none.  

The Board notes that the diagnosis and symptomatology 
associated with the shell fragment wound of the left 
hand/wrist have never reflected a painful or tender scar such 
that would allow for a separate rating under any of the 
diagnostic codes for rating scars.  In this regard, the Board 
notes that the pain described by the veteran and accounted 
for on examination has always been associated with the 
underlying muscle involvement due to the embedded foreign 
body and not the result of any scarring of the skin.

Additionally, although in his notice of disagreement the 
veteran alleged that he experiences numbness with respect to 
this disability, none of the medical evidence shows any such 
complaints or any neurological findings.  (Notably, an April 
1994 nerve conduction study did not result in any findings 
with respect to the median nerve.  The only neurological 
findings involved the ulnar nerve.  Such findings and the 
associated symptomatology are already accounted for in the 
veteran's service-connected residuals of a shell fragment 
wound of the left elbow.)  Regardless, separate ratings for 
nerve impairment and muscle impairment are not warranted for 
this disability because the potentially affected nerve 
(median nerve) essentially accounts for the same functional 
area as the muscle group (Muscle Group VII) discussed above.  
Both cover impairment of the wrist and fingers.  As such, a 
separate rating for nerve impairment cannot be granted 
because of the prohibition against pyramiding noted above.  
38 C.F.R. § 4.55(a) (2007).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


III.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his right knee disability or his 
residuals of shell fragment wound of the left hand/wrist with 
retained foreign body and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from either disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment wound residuals of the left hand/wrist with retained 
foreign body is denied.


REMAND

The veteran claims that he is entitled to a higher rating for 
his service-connected residuals of a shell fragment wound of 
his left elbow.  The disability of the left elbow involves 
neurological impairment, and is rated as 20 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for moderate 
incomplete paralysis of the ulnar nerve.  

Pursuant to his claim for an increased rating, the veteran 
underwent VA examinations in March 2006.  Unfortunately, the 
reports of these examinations are not adequate for the 
adjudication of this issue.  Specifically, neither 
examination report includes any current objective 
neurological findings.  Therefore a new examination is 
warranted in order to determine the current level of severity 
of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any 
outstanding VA outpatient treatment 
records pertaining the service-
connected residuals of a shell fragment 
wound of the left elbow from September 
2006 to the present and associate any 
records obtained with the claims 
folder. 

2. The RO/AMC should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise for 
the purpose of determining the extent of 
all impairment from the veteran's 
residuals of a shell fragment wound of 
the left elbow.  All indicated studies 
should be performed.  The examiner should 
state which nerve is affected by the 
shell fragment wound residuals and 
whether the veteran has complete 
paralysis of that nerve or incomplete 
paralysis of that nerve.  If the 
diagnosis is incomplete paralysis, the 
physician should state whether the 
incomplete paralysis is moderate or 
severe.  The physician should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The claims folder, 
including a copy of this remand, must be 
made available to, and reviewed by, the 
examiner.  The examination report is to 
reflect whether a review of the claims 
file was made.  

3. Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


